Citation Nr: 0620976	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from March 22, 1997 to 
August 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied a rating in excess of 
10 percent for PTSD.

During the course of the appeal, the disability rating for 
the veteran's PTSD was increased from 10 percent to 30 
percent, effective from July 30, 1993; from 30 percent to 50 
percent effective from March 22, 1997; and from 50 percent to 
70 percent, effective from August 3, 2002.  The veteran 
disagreed with the assigned ratings.

In a May 1999 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a Joint Motion for Remand filed by the veteran 
(appellant) and the Secretary for Veterans Affairs.  The 
Board remanded the case to the RO for further development of 
the evidence in July 2000 and in June 2003.

In a December 2004 decision, the Board denied an evaluation 
in excess of 30 percent for PTSD from July 30, 1993 to March 
21, 1997; an evaluation in excess of 50 percent, from March 
22, 1997 to August 2, 2002; and granted a 100 percent 
evaluation, effective August 3, 2002.  The veteran once again 
appealed the Board's decision to the Court.  In January 2006, 
the appellant and the VA Secretary filed a Joint Motion with 
the Court for a partial remand of the Board's December 2004 
decision that denied an evaluation in excess of 50 percent 
for PTSD from March 22, 1997 to August 2, 2002.  By Order 
dated later in January 2006, the Court granted the Joint 
Motion, vacating that portion of the December 2004 Board 
decision that denied a rating in excess of 50 percent for 
PTSD from March 22, 1997 to August 2, 2002 and remanding the 
case to the Board for further proceedings consistent with the 
Joint Motion.  The Board notes that that portion of the 
December 2004 Board decision that denied an evaluation in 
excess of 30 percent for PTSD from July 30, 1993 to March 21, 
1997 and granted 100 percent evaluation, effective August 3, 
2002, remains in effect.


FINDING OF FACT

The competent medical evidence indicates that from March 22, 
1997 to August 2, 2002, the veteran's service-connected PTSD 
resulted in severe social and industrial impairment or 
symptomatology that more nearly approximates occupational and 
social impairment with deficiencies in most areas; it was not 
productive of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, nor did it more nearly approximate total 
occupational or total social inadaptability. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD from March 22, 
1997 to August 2, 2002, but no more than 70 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § Pat 4, to include 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  Moreover, the RO readjudicated the issue 
after the VCAA letter issued in July 2003.  See supplemental 
statement of the case issued in April 2004.  There is no 
prejudicial error resulting from the inability to notify the 
veteran of the VCAA until after the initial unfavorable 
decisions.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA "essentially cured the error 
in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in July 2003 and June 2004 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  These 
statements further advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit any 
and all evidence relevant to the claim.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b) (1) with respect 
to this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking the veteran to submit 
everything he has which is pertinent to the claim.  The July 
2003 and June 2004 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
she would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  Quartuccio, supra.  VA has 
taken all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for an increased rating for his PTSD.  However, Dingess 
involved a claim for service connection; the issue here is 
for an increased rating.  To the extent that Dingess applies 
to an appeal for an increased rating, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 50 percent from March 
22, 1997 to August 2, 2002 and any questions as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of an evaluation in 
excess of 50 percent from March 22, 1997 to August 2, 2002.  
Under these circumstances the evidence currently of record is 
adequate to adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran was granted service connection for PTSD by rating 
decision in January 1993 based on combat service in Vietnam 
and a November 1992 VA discharge summary reflecting a 
diagnosis of PTSD.

VA outpatient treatment records dated from May 1993 to March 
1994 reflect ongoing treatment for the veteran's psychiatric 
problems. The veteran denied any suicidal or homicidal 
ideations.

The report of an April 1994 VA examination provides that the 
veteran described flashbacks and nightmares, increasing in 
severity, and noted that he woke up in the middle of the 
night. He avoided thoughts of the stressful events, and was 
tense all the time. On examination, the veteran's affect was 
constricted, his mood was depressed and he denied psychotic, 
homicidal or suicidal ideations or tendencies. Insight was 
poor and his judgment was noted to be "okay". The diagnosis 
was chronic PTSD, competent.

The veteran underwent a VA PTSD examination in January 1996. 
He indicated at that time that he had intrusive and repeated 
recollections of his combat experiences in Vietnam. He stated 
that he suffered from flashbacks and nightmares about once a 
week. He remarked that he did not like to be in a dark room. 
Examination revealed the veteran's affect to be constricted, 
and his mood was depressed and anxious. The veteran indicated 
that his social and physical activities were being 
progressively constricted. His insight was limited and his 
judgment was "okay". The diagnosis was chronic PTSD.

VA outpatient treatment records from February 1995 to 
February 1996 reflect ongoing treatment for PTSD, as well as 
for physical problems, including multiple sclerosis. A March 
1995 record reflects that the veteran was able to discuss his 
combat experiences without getting "too emotional." In May 
1995 the veteran expressed feelings of survivor guilt. In 
December 1995 he complained of sleep disturbance, and 
reported getting along better with his children.

The veteran underwent another VA PTSD examination in July 
1996. It was noted that he last worked in June 1993. The 
veteran had intrusive thoughts of his Vietnam experience on a 
weekly basis. He indicated that he had trouble sleeping due 
to nightmares. The veteran was married and had three grown 
children ages 23, 27, and 30. Examination revealed poor eye 
contact and constricted affect. There were no delusions or 
hallucinations, and the veteran denied any suicidal or 
homicidal ideations. Decreased concentration was noted; 
recent and remote memory were okay. His insight was very 
limited and his judgment was okay. The diagnosis was chronic 
PTSD. The examiner indicated that it was difficult to assign 
a percentage for each, and opined that the veteran's 
employment difficulties were 40 percent due to PTSD and 60 
percent due to his multiple sclerosis.

At a February 1997 VA PTSD examination, the veteran indicated 
that he lived at home with his wife. He complained of sleep 
disturbance, nightmares, and irritability. The veteran walked 
with leg braces and was well-oriented to all spheres. It was 
further noted that he spoke clearly with coherent and 
relevant answers. His affect was full range, and his mood was 
depressed. There was no evidence of psychotic symptoms, and 
his memory for recent and remote events was good. The Axis I 
diagnoses were PTSD (40 percent) and major depressive 
disorder secondary to multiple sclerosis (60 percent). The 
veteran was assigned a Global Assessment of Functioning (GAF) 
evaluation of 45.

A March 22, 1997 VA PTSD examination, the veteran reported 
frequent and intrusive recollections.  He also complained of 
an increase in nightmares to four times a week.  He said that 
the nightmares were causing him social and martial strife.  
He was hypervigilent and hyper-anxious.  He was unemployed.  
Examination revealed that the veteran was well oriented to 
person, time and place.  There were no suicidal, psychotic or 
homicidal ideations.  There was social isolation.  He had 
poor concentration.  The Axis I diagnosis was chronic PTSD, 
severe. The Axis V GAF score was 45.

The veteran underwent another VA examination in September 
1997. He stated that he took Imipramine but was being 
switched to Sertraline. He indicated that he had problems 
getting along with people, including his wife. The veteran 
complained of sleeping difficulties and problems with 
concentration. He reported nightmares four to five times per 
week. He mentioned that he avoided crowds and dark places. 
The veteran indicated that he had two or three friends, but 
that he did not do much of anything for fun. Sometimes he 
visited the parent of one of his friends. He indicated that 
sometimes his grandson got "under my skin." He admitted that 
he could sometimes express warmth, but at other times he 
seemed blocked by a feeling that he "can't accept being with 
other people." The veteran denied suicidal ideations and had 
crying spells. He reported irritability, difficulty in 
concentrating, and difficulty in making decisions. 
Examination revealed that the veteran was neatly and casually 
dressed. His facial features seemed mask-like, and his speech 
was mildly dysarthric. His mood seemed depressed. He was well 
oriented but reported experiencing auditory hallucinations. 
He admitted to being very suspicious and always on guard. The 
Axis I diagnosis was PTSD. The Axis V GAF score was 50.

In conjunction with the September 1997 VA psychiatric 
examination, the veteran underwent a psychological survey. 
His speech was slow and hesitant but intelligible. His affect 
was subdued, anxious, and at times he seemed tearful. 
Psychological testing revealed the veteran's intellectual 
functioning to be in the low average range. Memory 
functioning and cognitive flexibility were in the mildly 
impaired range. Depression was mentioned as the most 
prominent emotional characteristic of his psychological 
profile. It was noted that although the veteran admitted 
occasional unusual sensory experiences and indulgence in 
fantasy, these experiences seemed to fall short of the 
criteria of frank thought disorder or weak reality bonds. In 
summary, the examiner stated in part that there was support 
for the diagnostic impression of PTSD of moderate intensity 
and dysthymic disorder. The diagnoses were PTSD and dysthymic 
disorder.

In an October 1998 statement, the veteran indicated that his 
condition was worsening. He mentioned that he had been on 
anti-depressant medications for 13 years.

A December 1998 statement from the veteran's wife indicated 
that she felt the veteran's condition was worsening. She 
noticed that his concentration was not very good and that he 
would not always follow a conversation. She stated that all 
he did was sit in a corner of the dining room and watch 
Vietnam War movies. He desired to be alone and tended to 
complain and argue constantly, especially with his daughter. 
He did not have as many friends as he used to, due to the 
fact that he was unintentionally rude to them. The veteran 
had related some thoughts of suicide to her. She indicated 
that the veteran's behavior had caused tremendous marital 
stress.

The report of an August 3, 2002 VA examination provides that 
the examiner reviewed the veteran's claims file and the July 
2000 BVA remand. The report sets forth the veteran's relevant 
history and provides the results of mental status 
examination. The Axis I diagnosis was chronic PTSD. The 
veteran's GAF score was 43, which the examiner noted 
reflected a significant impact of the veteran's PTSD symptoms 
on his ability to function socially and maritally as 
evidenced by his divorce, and occupationally as evidenced by 
the fact that he was unable to work or to continue to work 
when he was basically in his mid-40's, which is the age one 
would expect that he would be able to function fully in a job 
situation. The examiner offered the specific opinions that 
the veteran had only one mental disorder, PTSD; his GAF score 
of 43 was solely due to his PTSD; and the severity of his 
PTSD made him unemployable.

The record also contains VA treatment records, dated 
throughout the appeal period, indicating treatment for a 
number of conditions, including PTSD.

Legal Criteria

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The period of time at issue here is from March 22, 1997 to 
August 2, 2002.  However, since the veteran filed his 
increased rating claim prior to November 7, 1996, the 
criteria for rating PTSD before and since that date are 
applicable.  On that date, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  The Board notes that VAOPGCPREC 3- 2000 
(April 10, 2000), addresses the situation arising when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending.  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . .  may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must evaluate the 
appellant's claims under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
VA cannot apply the revised regulations to any date prior to 
the effective date for the amended criteria but, in this 
case, the period of time in question is after the change in 
the rating criteria.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 
50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent rating is provided when the ability to maintain 
effective or favorable relationships is "severely" impaired 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  Id.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  Id; see also Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

The revised rating criteria, effective from November 7, 1996, 
provide that a 50 percent rating is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation. Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

The joint motion asserted that the December 2004 Board 
decision did not discuss in its analysis the findings of the 
March 1997 VA examiner and seemed to imply that findings from 
a September 1997 VA examination were more probative in 
assigning the appropriate rating for the time period in 
question.  Furthermore, it was asserted that the Board did 
not adequately explain why findings from a July 1996 VA 
examination report did not support a rating in excess of 50 
percent for PTSD, from March 22, 1997 to August 2, 2002.   

The Board finds that the evidence is in relative equipoise as 
to whether the veteran meets the criteria for the next 
highest rating and therefore supports an evaluation of 70 
percent for the veteran's PTSD, for the period from March 22, 
1997 to August 2, 2002.  

The evidence does not show that the veteran's PTSD is 
manifested by many of the symptoms listed as examples for a 
70 percent rating under the criteria that has been in effect 
since November 7, 1996.  Specifically, the several 
psychiatric and psychological examinations during the period 
of time at issue did not show  obsessional rituals; 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting his ability to act 
independently or appropriately, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships.  On examination in March 
1997, the veteran reported an increase in frequency in 
nightmares and hypervigilence.  However, he was well-oriented 
and there was no evidence of suicidal, homicidal or psychotic 
ideations.  On examination in September 1997, the veteran 
indicated that he had two or three friends.  On psychological 
survey in September 1997, his speech was noted to be slow and 
hesitant, but intelligible.  The veteran admitted to 
occasional unusual sensory experiences and indulgence in 
fantasy, however, the examiner stated that these experiences 
fell short of the criteria of a thought disorder or weak 
reality bonds.  

However, the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  Moreover, as explained below, the 
GAF scores during this period of time are consistent with 
severe PTSD symptomatology.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability. 
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  While the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue, they must be considered in light of the 
actual symptoms of the veteran's disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

The veteran was assigned GAF scores of 45 in February 1997, 
45 in March 1997 and 50 in September 1997.  GAF scores of 41 
to 50 are indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The March 1997 VA examiner's description of the veteran's 
PTSD as severe is consistent with the assigned GAF score.  
Similarly, the September 1996 GAF score of 50, although 
higher, is still indicative of serious symptoms. 

The veteran also has had other psychiatric diagnoses, to 
include a major depressive disorder.  However, in Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
PTSD from any other diagnosed psychiatric disorder, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  As such, unless a VA examiner, based on his or her 
review of the record, concludes that some of the veteran's 
psychiatric symptoms are unrelated to the veteran's PTSD, 
those symptoms that cannot be distinguished from his service-
connected PTSD must be considered in the evaluation of this 
disability.  Id. at 182. 

For all the foregoing reasons, the Board finds that the 
competent medical evidence indicates that from March 22, 1997 
to August 2, 2002, the veteran's service-connected PTSD 
resulted in severe social and industrial impairment or 
symptomatology that more nearly approximates occupational and 
social impairment with deficiencies in most areas during this 
period of time.  The preponderance of the evidence is against 
a finding of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, or PTSD symptomatology that more nearly 
approximates total occupational or total social 
inadaptability.  Accordingly, the criteria for a 70 percent 
rating for PTSD from March 22, 1997 to August 2, 2002, but no 
more than 70 percent, have been met.  

In support of the latter finding, the Board notes that the 
veteran's PTSD symptoms and GAF scores are clearly not 
consistent with total social or industrial impairment.  There 
is no indication that the veteran's attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or that he had 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  While the veteran was unemployed during 
this time, at least two psychiatrists indicated that his 
multiple sclerosis was playing at least as much of a role as 
PTSD in the veteran's inability to work.  See VA examination 
reports dated in July 1996 and February 1997.  The 
preponderance of the evidence is against a finding of 
unemployability solely due to PTSD.  

As the preponderance of the evidence is against assignment of 
a rating higher than 70 percent, the doctrine of reasonable 
doubt is not applicable to this aspect of the veteran's 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Additionally, the Board finds that there is no showing that, 
during the period of time in question,  the veteran's PTSD 
has reflected so exceptional or unusual a disability picture 
as to warrant referral for consideration of whether the 
assignment of an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  Although 
the medical evidence shows that the veteran was unemployed 
during the period on appeal, his PTSD has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in a 70 percent rating, which takes 
into account significant or severe industrial impairment) or 
necessitate frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

Entitlement to an evaluation of 70 percent for PTSD, from 
March 22, 1997 to August 2, 2002, but no more than 70 
percent, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


